Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
This action is in response to Applicant’s amendments filed on 2/4/2021.  
Claims 2-21 were previously presented.
Claim 1 was cancelled.
Therefore, Claims 2-21 are pending and addressed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “the spread risk calculation module” and “the limit module” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claim 2 is directed to a computing device includes “a spread risk calculation module” and “a limit module”.  "Module" often is a substitute for "means".  The specification discloses that “the spread risk calculator 100” can be part of an integrated there is not sufficient structure in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims limitations “determining by the spread risk calculation module” and “the limit module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the generating and receiving functions.  The use of the term “module” is not adequate structure for performing these functions because it does not describe a particular structure for performing them. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: YES).
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “determining…a number of spreads based on (a total maximum leg position - a number of total outright positions) / 2, wherein the total maximum leg position is based on maximum leg positions for each of one or more tradeable objects, wherein the maximum leg positions represent a maximum position in each leg, wherein the number of total outright positions is based on a total filled net long position and a total filled net short position, wherein the number of total outright positions represents the number of positions that are not considered part of a spread, wherein the number of spreads represents a generic spread position; a first margin requirement based on the number of spreads and a first base margin value, wherein the first base margin value is specified by a user…; a second margin requirement based on a maximum number of outrights and a second base margin value, wherein the maximum number of outrights is based on a number of outrights due to working buy outright orders and a number of outrights due to working sell outright orders, wherein the maximum number of outrights represents the maximum number of outright positions possible with a current configuration of outright market working orders and filled positions; …wherein the total margin requirement for the user is based on the first margin requirement and the second margin requirement…”.  These recited limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mathematical relationships or mathematical calculations but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships or mathematical calculations but for the recitation of generic computer components, then it falls within the Mathematical Concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the computing device, the electronic trading system, the spread risk calculation module, the limit module and the electronic exchange to perform the functions of “receiving…an order message to trade a tradeable object offered at an electronic exchange…;…wherein the first base margin value…is accessible…;… wherein the first base margin value…is accessible…; communicating a total MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, applying the judicial exception with, or by use of, a particular machine, and/or do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and the discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
As for dependent Claims 3-21, these claims recite limitations that further define the abstract idea noted in claim 2.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either 
For more information, please see The Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Previous Claim rejections – 35 USC § 112 (f) and 35 U.S.C. 112(b), second paragraph
Claim 2 is directed to a computing device includes “a spread risk calculation module” and “a limit module”.  The modules appear to be software, which does not constitute system hardware structure and there is not sufficient structure in the specification (see the specification paragraphs [28]-[33], Fig.1 and Fig.2 and the Remarks on page 7).  Thus, Applicant’s arguments are not persuasive.
Previous Claim rejections – 35 USC § 101
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Argument 1: Applicant argued that: “…The Applicant respectfully submits that an electronic trading system that includes the functionality directed to a mechanism for message control and determination implemented by an electronic trading system is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2). Accordingly, the Applicant respectfully maintains that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis…” (Please see the remarks on pages 8-9).
Answer 1: The Examiner respectfully disagrees.
Applicant’s claim 1 recites the limitations of “determining…a number of spreads based on (a total maximum leg position - a number of total outright positions) / 2, wherein the total maximum leg position is based on maximum leg positions for each of one or more tradeable objects, wherein See 2019 Revised Guidance, 84 Fed. Reg. at 52-54).  
In addition, The 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices (page 52-54)) stated that: “…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”  Thus, According to The 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner (a) Identify the specific limitation(s) “determining…a number of spreads based on (a total maximum leg position - a number of total outright positions) / 2, wherein the total maximum leg position is based on maximum leg positions for each of one or more tradeable objects, wherein the maximum leg positions represent a maximum position in each leg, wherein the number of total outright positions is based on a total filled net long position and a total filled net short position, wherein the number of total outright positions represents the number of positions that are not considered part of a spread, wherein the number of spreads represents a generic spread position; a first margin requirement based on the number of spreads and a first base margin value, wherein the first base margin value is specified by a user…; a second margin requirement based on a maximum number of outrights and a second base margin value, wherein the maximum number of outrights is based on a number of outrights due to working buy outright orders and a number of outrights due to working sell outright orders, wherein the maximum number of outrights represents the maximum number of outright positions possible with a current configuration of outright market working orders and filled positions; …wherein the total margin requirement for the user is based on the first margin requirement and the second margin requirement…” and (b) determine whether the identified limitation(s) “determining…a number of spreads based on (a total maximum leg position - a number of total outright positions) / 2, wherein the total maximum leg position is based on maximum leg positions for each of one or more tradeable objects, wherein the maximum leg positions represent a maximum position in each leg, wherein the number of total outright positions is based on a total filled net long position and a total filled net short position, wherein the number of total outright positions represents the number of positions that are not considered part of a spread, wherein the number of spreads represents a generic spread position; a first margin requirement based on the number of spreads and a first base margin value, wherein the first base margin value is specified by a user…; a second margin requirement based on a maximum number of outrights and a second base margin value, wherein the maximum number of outrights is based on a number of outrights due to working buy outright orders and a number of outrights due to working sell outright orders, wherein the maximum number of outrights represents the maximum number of outright positions possible with a current configuration of outright market working orders and filled positions; …wherein the total margin requirement for the user is based on the first margin requirement and the second margin requirement…” falls within the subject matter groupings of abstract ideas of “Mathematical Concepts: (including mathematical relationships, mathematical calculations) (Bilski v. Kappos, 561 U.S. 593, 611 (2010) (‘‘The concept of hedging . . . reduced to a mathematical formula . . . is an unpatentable abstract idea[.]’’); Diamond v. Diehr, 450 U.S. 175, 191 (1981) (‘‘A mathematical formula as such is not accorded the protection of our patent laws’’) (citing Benson, 409 U.S. 63); Parker v. Flook, 437 U.S. 584, 594 (1978) (‘‘[T]he discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939) (‘‘[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]’’); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea).  Therefore, the claim recites an abstract idea.
Argument 2: Applicant argued that: “…the Applicant maintains that the claims are directed to a specific technology associated with electronic trading systems, and not to any of 
Answer 2: The Examiner respectfully disagrees.
The Specification in paragraphs 2 and 17 discloses that: 
“[0002] The present invention is related to electronic exchanges and in particular, the present invention is directed towards a system and method for risk management…
…[0017] Therefore, there exists a need for an improved risk management system that can be used for real time pre-trade risk calculations.” 
In addition, the computing device, the electronic trading system, the spread risk calculation module, the limit module and the electronic exchange of the additional elements of the claim are recited at a high-level of generality to perform the functions of “receiving…an order message to trade a tradeable object offered at an electronic exchange…;…wherein the first base margin value…is accessible…;… wherein the first base margin value…is accessible…; communicating a total margin requirement… ; applying the received total margin requirement for the user…, wherein applying the total margin requirement further includes: sending the order message … in response to a signal indicating the order can be sent based on an available margin balance and the total margin requirement for the user; and rejecting the order message… in response to a signal indicating the order cannot be sent based on an available margin balance and the total margin requirement for the user…, and wherein rejecting the order message includes one of deleting the order message…and queuing the order message…”, when viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, applying the judicial exception with, or by use of, a particular machine, and/or do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an MPEP 2106.05(f) and the discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  They are improvements in the financial business process of risk management and real time pre-trade risk calculations.  These are one of the financial business solutions that the Applicant’s invention tries to solve (please see the Specification in paragraphs 2-17).  Thus, there are no technology improvements in the Applicant’s claim.
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Per Applicant’s interview request:  Examiner would like to hold the interview request until the Applicant’s going to receive this Office action.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694